Church, S.
The only question arising upon this accounting is one as to the construction of the will of the deceased. He created a trust in such will to exist during the lifetime of his wife and sister, and provided that, upon the 'cessation- of the same, the entire estate should go “ to my nieces and nephews who may he living and the niece of my said wife, Helen Heath, 'and the lawful issue of those who have died.” At the time of the testator’s death; he left surviving twelve nieces and nephews, and also the said Helen Heath. At the time of the death of his wife, Lydia Woolsey, which terminated the trust, he left surviving four nephews and nieces and the said Helen Heath.
The contention is now advanced that such will should speak from the date of the termination of the trust and not from the testator’s death. I am unable to agree with- this proposition. *220The cardinal rule of construction as to the time from which a. will is presumed to speak fixes it at the death of the testator. There is nothing in-this will which -shows' any -contrary intention, but, on the other hand, there is a provision -that the said estate is to go to the testator’s nephews and nieces and, in addition, to the lawful issue of those who have died.
Unless it spoke from the time of the testator’s death the provision as to the lawful issue of those who have died is -absolutely meaningless. In fact, it is worse than meaningless, because, in order to properly interpret the will, it would have -to be completely expunged from the same.
Let a decree be entered in accordance with the foregoing views.
Decreed accordingly.